Motion by defendant to stay the prosecution or argument of a motion in the Supreme Court, Westchester county, for the consolidation of the father’s action pending in the Westchester County Court with the infant’s action pending in the Supreme Court, until the determination of the appeal from an order of the Westchester County Court denying defendant’s motion to dismiss the action for failure to prosecute. In view of the disposition of the appeal (post, p. 90S), decided herewith, the motion is dismissed, without costs. Present — Lazansky, P. J., Hagarty, Davis, Johnston and Close, JJ.